Citation Nr: 0729086	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-09 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to an earlier effective date for the grant of 
dependency and indemnity compensation.  

2.  Entitlement to accrued benefits.  

3.  Whether there was clear and unmistakable error (CUE) in 
the RO's May 19, 1998, rating action which denied the claim 
of service connection for the cause of the veteran's death.  





REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran, who died in February 1998, served on active duty 
from September 1942 to October 1945.  His awards and 
decorations included the Combat Aerial Gunner Badge and 
Purple Heart Medal.  From October 20, 1944, through April 29, 
1945, he was a prisoner of the German government.  The 
appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the RO.  

In October 2005, the appellant had a videoconference hearing 
with the undersigned Veterans Law Judge.  Following that, the 
Veterans Law Judge granted the appellant's motion to have her 
case advanced on the Board's docket.  

In November 2005, the Board remanded this case for additional 
development and adjudication.  This having been completed, 
the matter is again before the Board.  



FINDINGS OF FACT

1.  In June 1998, the RO denied the appellant's claim of 
service connection for cause of the veteran's death; the next 
month, the appellant was notified of this decision and of her 
appellate rights, but did not file a timely Notice of 
Disagreement and the decision became final.  

2.  On January 22, 2003, the RO received the appellant's 
informal application to reopen the previously denied the 
claim of service connection for cause of the veteran's death, 
as well as a claim for accrued benefits.  

3.  In a February 2003 rating decision, the RO granted 
service connection for cause of the veteran's death; the 
notice letter accompanying the decision indicated that the 
effective date was March 1, 2003.  

4.  In a notice sent to the appellant in May 2003, the RO 
revised the February rating decision to grant an effective 
date of February 1, 2003, based on the appellant's January 
22, 2003, informal claim.  

5.  The correct facts relating to the cause of the veteran's 
death, as they were known at the time of the May 1998 rating 
decision, were before the RO, and the statutory or regulatory 
provisions extant at the time were correctly applied.  

6.  The appellant filed a claim for dependency and indemnity 
compensation (DIC) benefits within one year of the veteran's 
death.  The claim was denied in May 1998 and not appealed; 
the decision became final.  A subsequent claim for accrued 
benefits was received in January 2003, more than one year 
after the veteran's death.  



CONCLUSIONS OF LAW

1.  The RO decision of May 1998, denying service connection 
for cause of the veteran's death, is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

2.  The criteria for an effective date of January 22, 2003, 
but no earlier, for the grant of service connection for cause 
of the veteran's death have been met.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.155(a), 3.400 (2006).  

3.  The May 1998 rating decision, denying service connection 
for cause of the veteran's death, was not clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 5107, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.105(a) (2006).  

4.  The requirements for the grant of accrued benefits have 
not been met. 38 U.S.C.A. § 5121, 7111; 38 C.F.R. §§ 3.1000, 
20.1403, 20.1404 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
This liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  

The Act and its implementing regulations (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 45620 
(to be codified at 38 U.S.C.A. § 3.159(c)).  

The Court, however, recently held that VA's duties to notify 
and assist contained in VCAA are not applicable to cases, 
such as this one, in which the law, rather than the evidence, 
is dispositive.  See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  See also Sorakubo v. 
Principi, 16 Vet. App. 120; 122 (2002); Livesay v. Principi, 
15 Vet. App. 165, 178-79 (2001) (en banc).  


II.  Earlier Effective Date

Generally, the effective date of an award based on an 
original claim or a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a); Rodriguez v. West, 189 F.3d 
1351, 1354 (Fed. Cir. 1999).  

The effective date for a grant of service connection is the 
day following separation from active service or the date 
entitlement arose, if the claim is received within one year 
of separation from service.  If the claim is not received 
within one year of separation from service, the effective 
date for a grant of service connection is the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i) 
(2006).  

In addition, where new and material evidence is received 
after final disallowance, the effective date will be the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (q)(ii), (r) (2006).  

The record evidence shows that the appellant filed a claim 
seeking service connection for cause of the veteran's death 
in March 1998.  The RO denied the claim in a rating decision 
dated in May 1998.  

The appellant was sent a notice of the denial and of her 
appellate rights in June 1998.  The appellant did not 
initiate an appeal contesting the denial and the rating 
decision of May 1998 became final.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.304, 
20.305, 20.1103 (2006).  

On January 22, 2003, the RO received the appellant's informal 
application for service connection for cause of the veteran's 
death.  The RO considered this application as the appellant's 
request to reopen the previously denied claim of service 
connection for cause of the veteran's death.  

In a February 2003 rating decision, the RO granted service 
connection for cause of the veteran's death.  The March 2003 
notice letter accompanying the decision indicated that the 
monthly compensation payment would start on March 1, 2003.  A 
May 2003 letter from the RO amended the effective date to 
February 1, 2003, based on the informal claim submitted by 
the appellant dated on January 22, 2003.  

Based on the foregoing, the Board finds that the actual 
effective date for the award of service connection for cause 
of the veteran's death should be January 22, 2003, which is 
the date of the appellant's informal application to reopen 
the claim.  There is, however, no basis on these facts for 
awarding an effective date earlier than January 22, 2003.  

Here, the appellant asserts that the effective date should be 
February 1998, the date of the veteran's death.  The 
regulations provide, however, that where new and material 
evidence is received after final disallowance, the effective 
date will be the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(q)(ii), (r) (2006).  In this case, the January 22, 2003 
informal claim submitted by the appellant is the earliest 
date warranted by the record.  

In this regard, the Board notes that records of the veteran's 
treatment are not adequate to serve as a claim of service 
connection.  While it is true that any communication or 
action indicating an intent to apply for one or more benefits 
administered by VA may be considered an informal claim, see 
38 C.F.R. § 3.155(a), "[t]he mere presence of the medical 
evidence [in the record] does not establish an intent" to 
seek service connection for a condition.  See Brannon v. 
West, 12 Vet. App. 32, 35 (1998).  

The records of the veteran's treatment prior to filing the 
claim of service connection, therefore, cannot by themselves 
serve as a claim of service connection.  The mere receipt of 
medical records cannot be construed as an informal claim.  
See Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

For the reasons and bases discussed hereinabove, the Board 
determines that an effective date of January 22, 2003, but no 
earlier, is warranted in this case.  


III.	Clear and unmistakable error in the May 1998 denial 
of service connection for cause of the veteran's 
death.  

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
their results would have been manifestly different but for 
the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

In Russell v. Principi, 3 Vet. App. 310 (1992), the Court set 
forth a three-pronged test for determining when there is 
clear and unmistakable error present in a prior decision.  
These are (1) either the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed a the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. at 313-14.  See also Bustos 
v. West, 179 F. 3d 1378, 1380-81 (Fed. Cir. 1999) (to prove 
clear and unmistakable error, a claimant must show that an 
error was outcome-determinative, an error that would 
manifestly have changed the outcome of the prior decision); 
Hines v. Principi, 18 Vet. App. 227, 235 (2004).  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
Court stated:  

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. ... If a claimant-appellant 
wishes to reasonably raise CUE there 
must be some degree of specificity as to 
what the alleged error is and, unless it 
is the kind of error ... that, if true, 
would be CUE on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even 
stronger.  

Fugo, 6 Vet. App. at 43-44 (emphases added).  

Thus, as a threshold matter, a claimant must plead CUE with 
sufficient particularity.  Only if this threshold requirement 
is met does the Board have any obligation to address the 
merits of the CUE claim.  See Phillips v. Brown, 10 Vet. 
App. 25 (1997) (distinguishing denial of CUE due to pleading 
deficiency and denial of CUE on merits); Luallen v. Brown, 
8 Vet. App. 92 (1995) (same).  

The Court has also held that allegations that previous 
adjudications have improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  See Baldwin v. West, 13 Vet. App. at 
5; Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  

Similarly, the Court has held that the VA's breach of its 
duty to assist cannot form a basis for a claim of clear and 
unmistakable error.  See Tetro v. Gober, 14 Vet. App. 100, 
109 (2000); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  

With respect to the third prong, the Board notes that, in 
Berger v. Brown, 10 Vet. App. 166 (1997), the Court held that 
"opinions from this Court that formulate new interpretations 
of the law subsequent to [a VA] decision cannot be the basis 
of a valid clear and unmistakable error claim.  Id. at 170.  
The Court reaffirmed this principle in Brewer v. West, 11 
Vet. App. 228, 234 (1998) and Smith v. West, 11 Vet. App.  
134, 137 (1998).  

Indeed, in Brewer, the Court held that, although judicial 
decisions made during the course of an appeal are 
retroactively applicable to pending appeals, for purposes of 
adjudicating claims of CUE in a prior VA decision, "new" 
judicial interpretations of the law that were not issued at 
the time of the prior VA decision are not applicable.  Id. at 
234.  

As a threshold matter, the Board finds that the arguments 
advanced by the appellant allege CUE with the requisite 
specificity.  See Phillips; Luallen.  Specifically, in 
November 2005, the Board found that, during her 
videoconference hearing in September 2005, the appellant 
maintained that her DIC should be retroactive to February 17, 
1998, the date of the veteran's death.  

In this regard, she raised contentions to the effect that 
there had been CUE with respect to the RO's May 1998 decision 
which had denied entitlement to service connection for the 
cause of the veteran's death.  

In particular, she contended that the RO had failed to take 
account of the veteran's experiences as a prisoner of war.  
Accordingly, the Board will proceed to consider the merits of 
the veteran's claim.  

After a careful review of the record before the RO in May 
1998, the Board concludes that there was a tenable basis for 
the RO's denial of service connection for cause of the 
veteran's death.  In reaching this determination, the Board 
finds that the correct facts as they were known at the time 
were before the adjudicator and the statutory or regulatory 
provisions extant at the time were correctly applied.  

At the time of the May 1998 rating decision, the law and 
regulations concerning service connection for cause of the 
veteran's death were essentially the same as they are now.  
The surviving spouse of a veteran who died from a service-
connected disability or compensable disability was entitled 
to receive dependency and indemnity compensation.  
38 U.S.C.A. § 1310.  

The death of a veteran was considered as having been due to a 
service-connected disability when the evidence established 
that such disability was either the principal or contributory 
cause of death.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. § 
3.312(a).  

To establish service connection for the cause of the 
veteran's death, the evidence must have shown that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The service-connected disability was considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  

Contributory cause of death was inherently one not related to 
the principal cause.  In determining whether a service-
connected disability contributed to death, it had to be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It was not sufficient to show that 
it casually shared in producing death, but rather that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  

The evidence before the RO in May 1998 shows that the veteran 
died on February 17, 1998 at the age of 76.  The cause of the 
veteran's death as shown on the death certificate was 
respiratory arrest, due to or as a consequence of 
exacerbation of emphysema, due to or as a consequence of 
chronic obstructive pulmonary disease.  

Other significant conditions contributing to death, but not 
resulting in the underlying cause were gastroesophageal 
adenocarcinoma, atrial fibrillation and renal insufficiency.  
An autopsy of the veteran was not performed.  

Prior to his death, the veteran was service-connected for 
post traumatic stress disorder (PTSD), evaluated as 50 
percent disabling, and residuals of an injury to his left 
ear, evaluated as 10 percent disabling.  He had been denied 
service connection for chronic obstructive pulmonary disease, 
arteriosclerotic cardiovascular disease, residuals of 
contusion to the right leg, left eye injury and malnutrition.  

The service-connected disabilities were evaluated at a total 
of 60 percent disabling.  The nonservice-connected 
disabilities were evaluated as 100 percent disabling, and the 
veteran was found to be entitlement to special monthly 
pension on account of need of regular aid and attendance.  
 
The veteran's service medical records are negative for  
treatment or complaints related to lung conditions, cancer, 
heart problems or kidney problems.  The service medical 
records indicate treatment for a wound to the left ear and a 
contusion to the veteran's right leg.  The veteran's 
separation examination was indicated to be normal, with the 
exception of his left ear.  

After service, the veteran's claims file contains records of 
the veteran's treatment for his various medical conditions, 
to include his cancer, chronic obstructive pulmonary disease, 
and heart conditions.  These treatment records, with the 
exception of the veteran's PTSD and left ear condition, do 
not contain opinions of medical professionals indicating a 
link between the veteran's conditions and his service.  

The record also reveals that the veteran sought service 
connection in the past for chronic obstructive pulmonary 
disease, arteriosclerotic cardiovascular disease, residuals 
of contusion to the right leg, left eye injury and 
malnutrition, to include as the result of his POW status in 
World War II.  These claims were denied by the RO based on 
the evidence of record at the time.  

Based on the foregoing and based on the evidence of record 
before the RO in May 1998, the Board cannot conclude that no 
reasonable mind could differ with the RO's May 1998 
determination to deny service connection for cause of the 
veteran's death.  

Therefore, under the law then in effect, the RO's 
determination that service connection for cause of the 
veteran's death did not involve clear and unmistakable error.  


IV.  Accrued benefits.

Next, the appellant contends that she is entitled to accrued 
benefits.  

Here, the law provides that, upon the death of a veteran, a 
surviving spouse may be paid periodic monetary benefits to 
which the veteran was entitled at the time of the veteran's 
death, and which were due and unpaid for a period not to 
exceed two years, based on existing rating decisions or other 
evidence that was on file when he died. 38 U.S.C.A. § 5121, 
as in effect prior to December 16, 2003; 38 C.F.R. § 3.1000.  

By statute, the appellant takes the veteran's claims as they 
stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 
1236 (Fed. Cir. 1996).  

For informational purposes only, the Board notes that 
Congress recently amended 38 U.S.C.A. § 5121 to repeal the 
two-year limit on accrued benefits so that a veteran's 
survivor may receive the full amount of award for accrued 
benefits.  

This change applies only to cases involving events occurring 
on or after the date of enactment, December 16, 2003.  
Because the veteran died before the date of enactment, this 
change in the law does not apply in this case. See Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 
2651 (Dec. 16, 2003), codified at 38 U.S.C. § 5121(a).  

For a claimant to prevail on an accrued benefits claim, the 
record must show that (i) the appellant has standing to file 
a claim for accrued benefits, (ii) the veteran had a claim 
pending at the time of death, (iii) the veteran would have 
prevailed on the claim if he had not died; and (iv) the claim 
for accrued benefits was filed within one year of the 
veteran's death.  38 U.S.C.A. § 5121, 5101(a) (West 2002); 
38 C.F.R. § 3.1000 (2005); Jones v. West, 136 F.3d 1299 (Fed. 
Cir. 1998).  

Only evidence contained in the claims file at the time of the 
veteran's death will be considered when reviewing a claim for 
accrued benefits.  This includes service department and VA 
medical records, which are considered to be constructively in 
the claims file at the date of death, even though they may 
not physically be in the file until after that date.  Hayes 
v. Brown, 4 Vet. App. 353, 360-61 (1993).See also VAOPGCPREC 
6-93 and 12-94 and Conary v. Derwinski, 3 Vet. App. 109 
(1992) regarding certain financial information.  

Pursuant to VA law and regulation, a claim for dependency and 
indemnity compensation will also be considered a claim for 
accrued benefits.  38 U.S.C.A. § 5101(b)(1) (West 2002); 38 
C.F.R. § 3.152(b)(1) (2006).  

In this instance, the appellant, as the surviving spouse of 
the veteran, has standing to pursue a claim for accrued 
benefits.  In addition, the record reveals that the veteran 
had multiple claims pending before VA at the time of his 
death in February 1998.  

In March 1998, the appellant filed a claim for death 
indemnity compensation (DIC), which was within a year of the 
veteran's death. The appellant's claim for DIC, which, as 
noted, was also considered a claim for accrued benefits, was 
denied in May 1998.  As the decision was not appealed, it 
became final.  

The issue of accrued benefits was not specifically raised by 
the appellant in her March 1998 claim, nor was the issue 
discussed in the May 1998 RO decision.  

The appellant then filed an informal claim for cause of the 
veteran's death, which also included a claim for accrued 
benefits, in January 2003.  The RO reopened the appellant's 
cause of death claim and granted service connection.  

The RO also awarded accrued benefits for coronary artery 
disease from December 18, 1997 to February 16, 1998, and 
denied the rest of the appellant's accrued benefits claims.  
In February 2004, the RO reversed its award of accrued 
benefits for coronary artery disease, finding clear and 
unmistakable error in its previous February 2003 decision.  

Based the foregoing, the Board must deny the appellant's 
claims for accrued benefits as a matter of law.  As noted, a 
claim for accrued benefits must be filed within one year of 
the veteran's death.  The appellant's January 2003 claim for 
accrued benefits falls outside this one year period.  

The Board notes, however, that the appellant did file for DIC 
benefits within one year of the veteran's death and that, 
although not expressly requested by the appellant at the 
time, a claim for dependency and indemnity compensation will 
also be considered a claim for accrued benefits.  38 U.S.C.A. 
§ 5101(b)(1) (West 2002); 38 C.F.R. § 3.152(b)(1) (2006).  

This claim was denied in May 1998 and not appealed.  In order 
to revive the claim, the appellant must have filed to reopen 
the claim, which arguably she did in January 2003.  

However, since determinations as to entitlement to accrued 
benefits are made based on the evidence in the file at the 
time of the veteran's death, and entitlement to accrued 
benefits was previously denied as part of the May 1998 rating 
decision that post-dated the veteran's death, an attempt to 
reopen the matter by submitting new and material evidence 
must fail as a matter of law.  

The law pertaining to eligibility for accrued benefits is 
dispositive of this issue, therefore the appellant's claim 
must be denied because of the absence of legal entitlement 
under the law. See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  



ORDER

An effective of January 22, 2003, for the grant of service 
connection for cause of the veteran's death, is granted, 
subject to the regulations controlling the payment of VA 
monetary benefits.  

The May 1998 rating decision denying service connection for 
cause of the veteran's death was not clearly and unmistakably 
erroneous.  

The claim for accrued benefits must be denied by operation of 
law.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


